Citation Nr: 0835278	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-00 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed right arm 
disability.

2.  Entitlement to service connection for a claimed right 
shoulder disability.

3.  Entitlement to service connection for a claimed right hip 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.

The veteran testified at a Board hearing at the Board's 
Central Offices in June 2008 before the undersigned Acting 
Veterans Law Judge.  A copy of the hearing transcript is of 
record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The veteran does not have a demonstrated disability of 
the right arm, right shoulder, or right hip.


CONCLUSIONS OF LAW

1.  A disability of the right arm was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  A disability of the right shoulder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.

3.  A disability of the right hip was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).  

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In January 2003, July 2003, December 2003, and March 2007 
letters the RO sent the veteran the required notice.  The 
letters specifically informed him of the type of evidence 
needed to support the claims, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed 
assistance.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2007.  
The timing of the specific notice required by Dingess is 
harmless in this instance because the claims for service 
connection have been denied.  Any questions as to the 
disability rating or the effective date to be assigned are 
moot.

The veteran's service medical records and VA treatment 
records have been associated with the claims file.  Neither 
the veteran nor his representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having existing records that 
should be obtained before the claims are adjudicated.  The 
veteran has also been afforded a hearing before the Board.

The Board notes that no medical examinations have been 
conducted or medical opinions obtained with respect to the 
veteran's claims of service connection.  However, medical 
examination is not required if the appellant has not 
presented a prima facie case for the benefit claimed.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  In 
this case, the veteran is not shown to have current 
disabilities of the right arm, right shoulder, or right hip.  
He has therefore not presented a prima facie case and medical 
examination would be premature at this point.

The Board notes that the veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, post-
service medical records show no complaints, treatment, or 
diagnoses of the disabilities in question. Simply stated, the 
standards of McLendon are not met in this case.
 
The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
these claims hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  

Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  There is accordingly no prejudice to 
the veteran in the Board adjudicating the appeal at this 
point.

II.  Background

Service medical records are negative for complaints, 
treatment, or diagnoses of conditions of the right arm, right 
shoulder, or right hip.  The veteran's May 1968 separation 
examination showed normal clinical evaluation of the upper 
and lower extremities, spine and other musculoskeletal.

A November 2004 statement from L.B. indicated he was assigned 
to the 54th Ordinance Company in Vietnam and that the veteran 
was assigned to the same Company.  In January - February 1967 
a payloader the veteran was steering went off a bridge into a 
stream, throwing him from the payloader into the stream.  It 
was noted that the veteran came out of the stream in pain, 
clutching at his groin.  L.B. indicated the veteran was 
treated at the dispensary and has been treated in VA medical 
facilities continuously since his discharge in 1968 for 
medical problems related to traumatic injury.

VA treatment records do not show diagnoses of right arm, 
right shoulder, or right hip disabilities.  Similarly, there 
are no non-VA treatment records showing complaint or 
diagnosis of the claimed disorders.

At his June 2008 Board Central Office hearing, the veteran 
testified that while stationed in Vietnam he was operating a 
forklift and lost control of it down the swamp water, and was 
thrown off and ended up in the water.  The veteran indicated 
he was taken to a medical facility, described as a tent, and 
was treated for a left knee abrasion and complaints relating 
to pain on his right side.  He stated that he sought 
treatment for his right side pain on numerous occasions and 
was prescribed antibiotics and pain pills.  He testified that 
he was currently taking 800 milligrams of Ibuprofen for right 
side pain.  The veteran stated that after the accident in 
service he was placed on light duty.  The veteran stated that 
doctors had not currently given him diagnoses concerning his 
right arm, right shoulder, and right hip.

III.  Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There is no medical evidence that the veteran currently has 
disabilities of the right arm, right shoulder, or right hip.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
these claims must be denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to service connection for a right arm disability 
is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a right hip disability 
is denied.



____________________________________________
JOHN NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


